 

FlLED

March 8, 2019
UNITED STATES DISTRICT COURT FOR THE cLER)<\ us DlSTRlcT CouRT

EASTERN D|STR|CT OF

cALlFoRN "“”\
EASTERN DISTRICT OF CALIFORNIA _W§;%

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:l9l\/IJOOO40-AC-l
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON lN CUSTODY
ANDREW GILBERT YBARRA, II, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release ANDREW GILBERT YBARRA, ll , Case No.
2:19MJOOO40-AC-l , Charge lSUSC § l956(h) , 1028(a) , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $
Unsecured Appearance Bond $
Appearance Bond with 10% Deposit
Appearance Bond With Surety
Corporate Surety Bail Bond

l/ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

lssued at Sacramento`CA on March 8, 2019 at 2:00 pin

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States l\/Iagistrate Judge

 

Copy 2 - Court

 

 

